Case 1:19-cv-00517-WES-PAS Document 9-1 Filed 11/14/19 Page 1 of 4 PageID #: 203




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND



 JULIO COLON,
       Plaintiff,
 v.

 BAYVIEW LOAN SERVICING, LLC,                        Civil Action No. 1:19-cv-00517-WES-PAS
 FEDERAL HOME LOAN MORTGAGE
 CORPORATION, AND FEDERAL
 HOUSING FINANCE AGENCY,
      Defendants.



                    MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT
                   BAYVIEW LOAN SERVICING, LLC’S MOTION TO DISMISS
                       _____________________________________________

                                      I.      INTRODUCTION

         This Court should dismiss Julio Colon’s (“Colon” or “Plaintiff”), Complaint challenging

 the foreclosure of property located at 34 Rutland Street, Woonsocket, Rhode Island (“Property”)

 because Colon surrendered the Property in a bankruptcy petition he filed in the United States

 Bankruptcy Court for the District of Rhode Island, In re Colon, Docket No. 18-bk-10513.

 Colon’s attempt to assert rights in the Property through this action is diametrically opposed to the

 position he advanced in the prior-filed bankruptcy proceeding. There, Colon obtained a Chapter

 7 discharge in exchange for withdrawing all rights to the Property. Bayview Loan Servicing,

 LLC (“Bayview”), requests that this Court dismiss Colon’s Complaint under the doctrine of

 judicial estoppel, preventing Colon from arguing a position opposite to that which he argued in

 the bankruptcy court for purposes of a discharge. Moreover, no contractual agreement exists

 between Colon and Bayview. Accordingly, Colon’s breach of contract claim as to Bayview,

 specifically, fails to state a claim for relief. Furthermore, Colon has not served Bayview with the


                                                                                                   1
 {00436177.DOCX}
Case 1:19-cv-00517-WES-PAS Document 9-1 Filed 11/14/19 Page 2 of 4 PageID #: 204




 Complaint.         Thus, the Complaint should be dismissed for insufficiency of process and

 insufficiency of service of process. In further support of the Motion to Dismiss, Bayview

 submits the following:

                                   II.      STATEMENT OF ALLEGATIONS1

            Pursuant to Fed. R. Civ. P. 10(c), Bayview hereby adopts by reference the statements set

 forth in the Memorandum of Law in Support of Defendant Federal Housing Finance Agency and

 Federal Home Loan Mortgage Corporation’s Motion to Dismiss, Pleading No. 6, at §§II (A) –

 (C), and hereby adopts by reference any exhibits attached to that pleading.                         Additionally,

 Bayview states that Colon has not served Bayview with the Complaint2, as reflected by the fact

 that Plaintiff has not filed a return of service.

                                            III.   LEGAL ARGUMENT

            Pursuant to Fed. R. Civ. P. 10(c), Bayview hereby adopts by reference the statements and

 arguments set forth in the Memorandum of Law in Support of Defendant Federal Housing

 Finance Agency and Federal Home Loan Mortgage Corporation’s Motion to Dismiss, Pleading

 No. 6, at §§III (A) – (B), and hereby adopts by reference any exhibits attached to that pleading.

            Bayview, in addition to joining and adopting Federal Housing Finance Agency (“FHFA”)

 and Federal Home Loan Mortgage Corporation’s (“Freddie Mac”) Rule 12(b)(6) Motion as to

 Counts I and II, argues an additional ground for the dismissal of Count II, as to Bayview. In

 order to validly plead a claim for breach of contract against Bayview, Colon must allege he had

 an expressed or implied contractual agreement with Bayview. Pickett v. Ditech Financial, LLC,

 322 F.Supp.3d 287, 293 (D.R.I. 2018). “As a general principal, a mortgage servicer is not a


 1
  All facts drawn from the Complaint are assumed true solely for the purpose of arguing the instant motion to
 dismiss.
 2
     Exhibit A: Affidavit of Iraida Schwartz.

                                                                                                                2
 {00436177.DOCX}
Case 1:19-cv-00517-WES-PAS Document 9-1 Filed 11/14/19 Page 3 of 4 PageID #: 205




 party to a mortgage contract.” Id. See Dill v. Am. Home Mortg. Servicing, Inc., 935 F.Supp.2d

 299, 303 (D. Mass. 2013); Mudge v. Bank of Am., N.A., Civil No. 13-cv-421, 2015 WL

 1387476, at *5 (D.N.H. Mar. 25, 2015); Ayoub v. CitiMortgage, Inc., Civil Action No. 15-CV-

 13218-ADB, 2018 WL 1318919, at *7 (D. Mass. Mar. 14, 2018); James v. GMAC Mortg. LLC,

 772 F.Supp.2d 307, 315 (D. Me. 2011); see also Moore v. Mortg. Elec. Reg. Sys., Inc., 848

 F.Supp.2d 107, 127 (D.N.H. 2012); Chanthavong v. John Doe Corp., No. CA 10-211S, 2012 WL

 6840496, at *3 (D.R.I. Nov. 19, 2012) (collecting cases); Mazzei v. The Money Store, 308

 F.R.D. 92, 110 (S.D.N.Y. 2015) (“A significant majority of courts have concluded that loan

 servicers are not in privity of contract with mortgagors where the servicers did not sign a contract

 with the mortgagors or expressly assume liability.”). Here, there are absolutely no allegations

 that Bayview ever signed a contract with Colon or expressly assumed liability. Accordingly,

 Colon’s breach of contract claim against Bayview fails to state a claim for relief.

         Finally, to date, Colon has not served the Complaint on Bayview. Bayview asserts

 that the Complaint deserves dismissal, pursuant to Fed. R. Civ. P. 12(b)(4) and 12 (b)(5), for

 insufficiency of process and insufficiency of service of process. Notwithstanding these

 grounds for dismissal, Bayview relies in the first instance on its substantive arguments for

 dismissal, and in the second instance on its procedural arguments for dismissal.

                                        IV.     CONCLUSION

         For the foregoing reasons and authorities, Bayview Loan Servicing, LLC respectfully

 moves this Court to dismiss Plaintiff Julio Colon’s Complaint based on: (1) principles of judicial

 estoppel, (2) failure to otherwise state a claim, and (3) insufficiency of process and insufficiency

 of service of process.




                                                                                                   3
 {00436177.DOCX}
Case 1:19-cv-00517-WES-PAS Document 9-1 Filed 11/14/19 Page 4 of 4 PageID #: 206




                                              Respectfully submitted,

                                              BAYVIEW LOAN SERVICING, LLC

                                              __/s/ Amy Magher________________________
                                              Amy Magher, Esq. – Bar No. 9241
                                              Michienzie & Sawin LLC
                                              745 Boylston Street, Suite 501
                                              Boston, MA 02116
                                              Tel. 617-227-5660
                                              amagher@masatlaw.com
 Dated: November 14, 2019




                                CERTIFICATION OF SERVICE

        I, Amy Magher, hereby certify that on November 14, 2019, the foregoing document, filed
 through the ECF system, will be sent electronically to the registered participants as identified on
 the Notice of Electronic Filing (NEF), and paper copies will be sent to those indicated as
 nonregistered participants on November 14, 2019.


                                       /s/ Amy Magher
                                       Michienzie & Sawin, LLC




                                                                                                   4
 {00436177.DOCX}
